Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 03/23/2022.
	Claims 1-4, 6, 8-9, 11, and 13-16 are amended.
	In light of the amendments 35 U.S.C. 112(b) rejection is respectfully withdrawn
	New claim 17 is added. 
	Claims 1-17 remain pending.

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 03/23/2022 pg. 9-11 that prior art does not teach, “start execution of text selection processing for selecting text data in the electronic document; when no text data is included in a currently displayed page of the electronic document, control so as to display an indication that the execution of the text selection processing is disabled before the user selects the operation image to attempt to execute the text selection processing; and when any text data is included in the currently displayed page of the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing, wherein a determination to disable or enable the text selection processing is made every time the user changes the currently displayed page of the electronic document”.
	Response to Argument 1, applicant’s argument has been considered, however, in light of the amendments, a newly found prior art (U.S. Patent Application Publication No. 20160034775 “Meadow”) is applied to updated rejections

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, & 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20160034775 “Meadow”.
Claim 1: 
Meadow teaches a document processing apparatus, comprising:	 a processor programmed to:	 when a user selects an operation image displayed with an electronic document, start execution of text selection processing for selecting text data in the electronic document (i.e. para. [0071], Fig. 5, Fig. 7A, “ At 701, a user may select a previously captured document image from a file folder, such as a photograph album, stored within the electronic device… at 703 the BIDA image capture system may identify potential characters”, wherein the BRI for execution of text selection processing for selecting text data encompasses how 701 starts the process of OCR processing to determine if there is successful OCR text data within a selected document that allows a user to select and accept the successful OCR text data);	 when no text data is included in a currently displayed page of the electronic document, control so as to display an indication that the execution of the text selection processing is disabled before the user selects the operation image to attempt to execute the text selection processing (i.e. para. [0082], Fig. 7A, 7B, “ a preliminary object recognition system may transmit a fail result at 726, the notification mechanism may optionally notify the user at 727”, wherein the BRI for no text data is included in a currently displayed page encompasses how, in a case where a document image consists of only special features such as 522 which are logos with no text data in the currently displayed document image, no successful OCR text data is included in a currently presented document image, an indication is displayed to a user in the form of a failure notification which disables a user’s ability to execute an acceptance of successful OCR text data) 	 and when any text data is included in the currently displayed page of the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing, wherein a determination to disable or enable the text selection processing is made every time the user changes the currently displayed page of the electronic document(i.e. para. [0076], “the preliminary optical character recognition system may optionally prompt the user to accept or reject the document at 711, which may confirm that the user intended to select and/or capture the particularly document image”, wherein in a case where any successful OCR text data is in the currently displayed document image, the display is controlled to prompt to user to enable user’s acceptance before a user attempts to execute a selection of acceptance, wherein the determination to disable or enable a user’s selection of acceptance is made every time a user changes the captured document image to undergo identification of potential characters and successful OCR text data. See also [0071], discussing user selecting a document image to display and analyze, noted that BRI of “page” includes document image.).  


Claim 2:
 Meadow teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when no text data is included in the currently displayed page of the electronic document, control so as to display an indication that the operation image displayed with the electronic document is not selectable (i.e. para. [0075], Fig. 7A, “a preliminary optical character recognition system may transmit a fail result at 706, the notification mechanism may optionally notify the user at 707”, wherein a notification is displayed that the currently selected document image does not have any user acceptable successful OCR text data).  

Claim 3:
Meadow teaches the document processing apparatus according to Claim 2, wherein the processor is programmed to:	 when no text data is included in the currently displayed page of the electronic document and when a cursor is moved onto the operation image, control so as to display the indication that the execution of the text selection processing is disabled (i.e. para. [0087], “user input device may be a cursor control 866, such as a mouse”, wherein when a cursor moved on the display 862 of as a user selects captured document image from a file folder, when the captured document image has successful OCR text data, a failure indication of no successful OCR text data is displayed which indicates that the text selection process of a user accepting successful OCR text data is disabled).  

Claim 8:
Meadow teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when the currently displayed page of the electronic document is changed and when no text data is included in the changed currently displayed page of the electronic document, control so as to display the indication that the execution of the text selection processing is disabled  (i.e. para. [0082], Fig. 7A,“ a preliminary object recognition system may transmit a fail result at 726, the notification mechanism may optionally notify the user at 727”, wherein the BRI for no text data is included in a currently displayed page encompasses how, in a case where a user may change the display to a currently changed page by selecting a new document image, which also only consists of only special features such as 522 which are logos with no text data in the currently changed document image, no successful OCR text data is included in a currently presented document image and an indication is displayed to a user in the form of a failure notification which disables a user’s ability to execute an acceptance of successful OCR text data).  

Claim 14:
	Claim 14 is the non-transitory computer readable medium claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim 15:
	Claim 15 is the apparatus claim with similar limitations to claim 1 and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160034775 “Meadow”, as applied to claim 1 above, and further in view of Dyra, J. (2015, December 15). Google Drive disable download, copy, Print Options. YouTube. Retrieved March 18, 2022, from https://www.youtube.com/watch?v=hSG7sMmDd9g, hereinafter “Dyra”.
Claim 4:
Meadow teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when no text data is included in the currently displayed page of the electronic document, control so as to display information indicating that the execution of the text selection processing is disabled (i.e. para. [0082], Fig. 7A, a preliminary object recognition system may transmit a fail result at 726, the notification mechanism may optionally notify the user at 727)
While Meadow teaches to display information indicating that the execution of the text selection processing is disabled, Meadow may not explicitly teach to display information indicating that the execution of the text selection processing is disabled
while the information is superposed on an image of the electronic document.  
	However, Dyra also teaches
to display information indicating that the execution of the text selection processing is disabled (i.e. (0:47) it is noted that the incognito user’s document is in a view only mode and has text selection for download, print, or copy disabled)  
Dyra further teaches
while the information is superposed on an image of the electronic document (i.e. (1:14) it is noted that the document being in a “view only” mode results in the message “Options to download, print, and copy have been disabled on this file” is superimposed on the document image of the incognito mode user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add while the information is superposed on an image of the electronic document, to Meadow’s enabled text selection interface, with while the information is superposed on an image of the electronic document, as taught by Dyra. One would have been motivated to combine Meadow with Dyra and would have had a reasonable expectation of success in order save a user time by displaying the information in a more readily available manner.

Claim 5:
Meadow and Dyra teach the document processing apparatus according to Claim 4.
Dyra further teaches wherein the processor is programmed to:	when a cursor is moved onto the operation image, control so as to display the information indicating that the execution of the text selection processing is disabled while the information is superposed on the image of the electronic document (i.e. (1:14) it is noted that the when the incognito user moves their cursor to select text in the document for download, print, or copying, the document superimposes a message “Options to download, print, and copy have been disabled on this file” over the document).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160034775 “Meadow”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20160203625 “Khan”. 
Claim 6:
Meadow teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when any text data is included in a partial area of the currently displayed page of the electronic document (i.e. para. [0076], “the preliminary optical character recognition system may optionally prompt the user to accept or reject the document at 711, which may confirm that the user intended to select and/or capture the particularly document image”, wherein it is noted in Fig. 5 that a selected document image 524 contains text data in the form of bottom text 523). 
While Meadow teaches when any text data is included in a partial area of the currently displayed page of the electronic document, Meadow may not explicitly teach to
 control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included.  
However, Khan teaches to 
control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included (i.e. para. [0126-0127], Fig. 8, “bounding box 814f… a preview of the source image such that the preview displays “sorry for you”…when the user moves the curser 802a over graphics without machine-readable text, such as bounding boxes 814j-k, the document correction system 100 may determine not to provide the user with a preview of the source image because the user cannot modify content within these area ”, thus a preview of text data is not displayed over an image of a scarecrow  as there is no text data in the bounding box 814j).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included, to Meadow’s enabled text selection interface, with to control so as to display, in a distinguishable manner, the partial area where said text data is included and an area where said text data is not included, as taught by Khan. One would have been motivated to combine Khan with Meadow and would have had a reasonable expectation of success in order to save a user time in viewing text when moving a cursor over said text.

Claim 7:
Meadow and Khan teach the document processing apparatus according to Claim 6.
Khan further teaches wherein the processor is programmed to:	 when a cursor is moved onto the operation image, control so as to display, in a distinguishable manner, the partial area where said text data is included and the area where said text data is not included (i.e. para. [0103-104], Fig. 5A, “the user can move the cursor 502 within the machine-readable document 310. As shown, the user moves the cursor 502 between the text, “No, indeed . . . . ” In response, the previewer 108 can display the preview 506a of the source image to the user proximate to the cursor 502.”, wherein it is noted that a user moving their cursor where text data is not included, such as over the picture of the scarecrow 814j, the previewer will not display a preview image of the words as there are no words over the picture of the scarecrow).  

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160034775 “Meadow”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20050286805 “Yoshida”. 
Claim 9:
Meadow teaches the document processing apparatus according to Claim 1, 
wherein the processor is programmed to acquire presence/absence information related to presence or absence of any text data in each page of the electronic document when the electronic document is displayed (i.e. para. [0073], Fig. 7A, “OCR processing algorithm which, may discern between and fail result and a success result…a success result may comprise a complete text character recognition of at least a portion of the identified potential text character”, wherein the success/failure information is related to the success or failure of successful OCR text data in a displayed document image);	While Meadow teaches  
wherein the processor is programmed to acquire presence/absence information related to presence or absence of any text data in each page of the electronic document when the electronic document is displayed, Meadow may not explicitly teach that 
the document processing apparatus includes a memory that stores the acquired presence/absence information.
However, Yoshida teaches
the document processing apparatus (i.e. para. [0106], Fig. 2, electronic files obtained as the search result of the file search process are displayed on the display unit 116 as) includes a memory (i.e. para. [0023], Fig. 2, a storage unit, adapted to store the block information generated by the generating unit) that stores the presence/absence information acquired by the acquisition unit (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information ( text data)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a document processing apparatus includes a memory that stores the acquired presence/absence information, to Meadow’s text data processing, with a document processing apparatus includes a memory that stores the acquired presence/absence information as taught by Yoshida. One would have been motivated to combine Yoshida with Meadow and would have had a reasonable expectation of success as this enables the user to operate objects which are decomposed on the basis of an attribute in the read image (Yoshida, para. [0003]).

Claim 10:
Meadow and Yoshida teach the document processing apparatus according to Claim 9.
Meadow further teaches wherein the processor collectively acquires pieces of the presence/absence information in all pages of the electronic document (i.e. para. [0072-0073], “a user may select a previously captured document image from a file folder… the BIDA image capture system may analyze at least a portion of the potential characters identified at 703”, wherein the all document image pages are analyzed for pieces of successful OCR text data).  

Claim 11: 
Meadow and Yoshida teach the document processing apparatus according to Claim 9.
Meadow further teaches wherein the processor acquires the presence/absence information every time the user changes the currently displayed page of the electronic document (i.e. para. [0071], Fig. 7A, “allow a user to choose to capture a new document image or select from a previously captured document image”, wherein the method steps of Fig. 7A is run every time the user selects changes the currently displayed document image to another previously captured document images).  

Claim 12:
Meadow and Yoshida teach the document processing apparatus according to Claim 9.
 Yoshida teaches wherein the processor is programmed to add (i.e. para. [0022], a generating unit, adapted to generate block information including an ID which specifies each of the blocks) the acquired presence/absence information to the electronic document as attribute information (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information (text data)).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160034775 “Meadow”, as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20140337008 “Morimoto”.
Claim 13:
Meadow teaches the document processing apparatus according to Claim 1,
wherein presence/absence information related to presence or absence of any text data in each page of the electronic document (i.e. para. [0072-0073], “a user may select a previously captured document image from a file folder… the BIDA image capture system may analyze at least a portion of the potential characters identified at 703”, wherein the all document image pages are analyzed for pieces of successful OCR text data)
Meadow may not explicitly teach wherein 
wherein presence/absence information related to presence or absence of any text data in each page of the electronic document is added to the electronic document as attribute information, and wherein the processor performs control so as to display whether any text data is included in each page of the electronic document by referring to the presence/absence information.  
However Morimoto teaches
wherein presence/absence information related to presence or absence of the text data in each page (i.e. para. [0166], control section 7 checks a text command so as to determine the presence/absence of text data in this PDF file) is added to the electronic document as attribute information (i.e. para. [0088], the transparent text is data for superimposing (or embedding), on (or in) the document image data), and wherein the processor performs control so as to display whether any text data is included in each page of the electronic document by referring to the presence/absence information (i.e. para. [0088-0089], recognized characters and words as text information …. in the case of a PDF file… The translated-word image is text data including (i) a translated text portion having a visible translated text that corresponds to an original text in the document image and (ii) a transparent portion that is a portion other than the translated text portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, to Meadow’s text data processing with wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information as taught by Morimoto. One would have been motivated to combine Morimoto with Meadow and would have had a reasonable expectation of success as the combination advantageously makes it possible to save labor in generating files and trouble in managing files (Morimoto, para. [0183]).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160034775 “Meadow”, as applied to claim 1 above, and further in view of Help Video Guru. (2011, February 3). Navigation Pane and Search Introduction - Microsoft Word 2010. YouTube. https://www.youtube.com/watch?v=oXUKCSYRKgY, hereinafter “Help Video Guru”. 
Claim 16:
Meadow teaches the document processing apparatus according to Claim 1, wherein the processor is programmed to:	 when the user changes the currently displayed page to a next page of the electronic document, and when any text data is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page of the electronic document.  
However, Help Video Guru teaches 
when the user changes the currently displayed page to a next page of the electronic document, and when any text data is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page of the electronic document (i.e. (2:03-2:05) it is noted a user has changed from a currently displayed page 1 to a next page 11 or the document, in which any selectable text, such as the text “dogs”, is highlighted. It is further noted that the user has not selected the arrows, therefore the indication of highlighted text “dogs” is displayed before the user has selected the arrows of the navigation pane).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when a next page of the electronic document is to be displayed, and when any text data that is capable of being selected is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page, to Meadow’s text data processing with when a next page of the electronic document is to be displayed, and when any text data that is capable of being selected is included in the next page, control so as to display an indication that the execution of the text selection processing is enabled before the user selects the operation image on the next page, as taught by Help Video Guru. One would have been motivated to combine Help Video Guru with Meadow and would have had a reasonable expectation of success as the combination saves a user time when locating any selectable word by highlighting a word a user is searching for at a glance.

Claim 17:
Meadow teaches the document processing apparatus according to Claim 1, 
Meadow may not explicitly teach wherein the processor is programmed to:	before the user selects the operation image in the currently displayed page of the electronic document, acquire information indicating whether any text data is included in the currently displayed page of the electronic document;	 and after the user changing the currently displayed page to a different page of the electronic document, and before the user selects the operation image on the different page of the electronic document:	 acquire information indicating whether any text data is included in the different page of the electronic document, and when the information indicates that any text data is included in the different page of the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing on the different page of the electronic document.   
	However, Help Video Guru teaches
before the user selects the operation image in the currently displayed page of the electronic document, acquire information indicating whether any text data is included in the currently displayed page of the electronic document (i.e. (2:03-2:05) it is noted that before a user selects the arrow key images in the currently displayed document page 1, information indication that text data of “dogs” is included in page 1 of 18 of the document);	 and after the user changing the currently displayed page to a different page of the electronic document, and before the user selects the operation image on the different page of the electronic document (i.e. (2:05) it is noted a user has changed from a currently displayed page 1 to a next page 11 or the document, before the has selected the arrow keys images for page 11 of 18):	 acquire information indicating whether any text data is included in the different page of the electronic document, and when the information indicates that any text data is included in the different page of the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing on the different page of the electronic document (i.e. (2:05) it is noted that the text data “dogs” is highlighted on page 11 of 18 of the document, indicating that the text data “dogs” is included in page 11 as well as page 1, and the arrow key images are available for text selection processing before the user selects the arrow key images on page 11).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add before the user selects the operation image in the currently displayed page of the electronic document, acquire information indicating whether any text data is included in the currently displayed page of the electronic document; and after the user changing the currently displayed page to a different page of the electronic document, and before the user selects the operation image on the different page of the electronic document: acquire information indicating whether any text data is included in the different page of the electronic document, and when the information indicates that any text data is included in the different page of the electronic document, control so as to enable the text selection processing before the user selects the operation image to attempt to execute the text selection processing on the different page of the electronic document, to Meadow’s text data processing with before the user selects an arrow image, the display of the arrows is controlled to indicate that any text data is included in a first and a different page of the electronic document, as taught by Help Video Guru. One would have been motivated to combine Help Video Guru with Meadow and would have had a reasonable expectation of success as the combination saves a user time by readily displaying an indication of any text data by highlighting the existence of a type of any text data from page to page of document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 20160301825 “Terao”, teaches in para. [0139], that if an OCR mode is set to off, the OK option for executing OCR may be grayed out. 
U.S. Patent Application Publication NO. 20120278084 “Rabben”, teaches in para. [0043], that commands that are outside of context may be grayed out and thus cannot be selected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171